 DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD
 342 NLRB No. 11 
98Cogburn Healthcare Center, Inc. 
and 
United Food 
Commercial Workers Union, Local 1657, AFLŒ
CIO   Toni M. Hill 
and 
Medforce, A Division of MJP, Inc. 
Party in Interest
.  Cases 15ŒCAŒ13874, 15ŒCAŒ
13885, 15ŒCAŒ13949, 15ŒCAŒ13974, 15ŒCAŒ

14029, 15ŒCAŒ14069Œ1, 15ŒCAŒ14069Œ2, and 
15ŒRCŒ7988 
June 21, 2004 
ORDER DENYING MOTION 
BY MEMBERS 
LIEBMAN
, SCHAUMBER, AND
 WALSH  On September 27, 2001, the National Labor Relations 
Board issued a Decision and Order in this proceeding
1 finding, inter alia, that a 
Gissel2 bargaining order was 
appropriate to remedy the Respondent™s widespread un-
fair labor practice violations.   
Thereafter, on November 2, 2001, the Respondent 
timely filed a request to reopen the record and for recon-
sideration (motion).
3  The Respondent, in its motion, 
argues that changes in management and composition of 

the bargaining unit, as well as the passage of time, make 
the Board™s Gissel order unnecessary and unenforceable.  
The Respondent urges the Bo
ard to reopen the record 
and reconsider its decision in this case.  The General 
Counsel filed an opposition to the Respondent™s motion. 
The National Labor Relations Board has delegated its 
authority in this proceeding to a three-member panel. 
Having duly considered the matter, we deny the Re-
spondent™s request to reopen the record and for reconsid-

eration as lacking in merit for the reasons stated below. 
In its earlier decision, the 
Board found that the Re-
spondent engaged in widespread 8(a)(1) violations, vio-
lated Section 8(a)(3) by discharging five employees, and 
violated Section 8(a)(3) and (4) by discharging another 

employee, and that the Respondent™s unfair labor prac-
tices warranted the issuance of a bargaining order.  Re-
garding the judge™s recommendation of a bargaining or-

der, the Board specifically concluded that the Respon-
dent™s serious unfair labor practices had a direct impact 
on a significant portion of the approximately 135 em-

ployees in the bargaining unit.  The Board noted that the 
Respondent did not claim that a 
Gissel order was unwar-
ranted because of either pa
ssage of time or intervening 
changed circumstances. 
The Respondent asserts in its motion that a 
Gissel bar-
gaining order is not appropriate
 in this case because more 
                                                          
 1 335 NLRB 1397 (2001). 
2 NLRB v. Gissel Packing Co.
, 395 U.S. 575 (1969). 
3 Although the Board initially rejected the Respondent™s request to 
reopen as untimely, the Board rec
onsidered that determination and 
accepted Respondent™s submission. 
than 5 years passed from the July 1996 Board election 
among the unit employees and the Board™s 2001 decision 
in this case, no other unfair labor practice charges have 
been filed against the Respondent since the complaint 

issued, and there has been
 extensive turnover among 
management and the unit employees.  Regarding em-
ployee turnover, the Responde
nt avers that the bargain-
ing unit presently consists of 169 employees and that 
only 44 percent of them were employed during the Un-
ion™s 1996 organizing campaign.  The Respondent con-

tends that of the 82 employees who signed authorization 
cards supporting the Union™s 
claim of majority status 
only 25 card signers remain in its employ.  Further, the 
Respondent asserts that Co-o
wner Steve Roberts, to 
whom the Board attributed at least nine violations, is 

deceased; that former Administrator Suzanne Hughes, 
whom the Board found committed five violations, no 
longer works for the Respondent; that Supervisor Joan 

Branning, to whom the Board attributed six violations, 
has left the Respondent™s employment; and that Dietary 
Manager Sonya O™Shea recently returned to the Respon-

dent after an absence of more than 2 years during which 
she worked for a unionized employer and had no unfair 
labor practice charges or grievances filed against her. 
The Respondent claims that: ﬁ[I]t is incredible that the 
Board would expect an em
ployer to argue that a 
Gissel order was not warranted because of passage of timeﬂ 

before the Board™s bargaining order even issued.  The 
Respondent further asserts, citing, e.g., 
Flamingo Hilton-
Laughlin v. NLRB
, 148 F.3d 1166, 1171 (D.C. Cir. 
1998); 
Charlotte Amphitheater Corp. v. NLRB
, 82 F.3d 
1074, 1078 (D.C. Cir. 1996), that such a remedy, in any 
event, is unenforceable in th
e circuit courts due to the 
passage of time and the employee and management turn-
over that has occurred. 
1. We conclude that the Respondent™s motion is defi-
cient because it fails to stat
e, as required by Section 
102.48(d)(1) of the Board™s Rules and Regulations, ﬁwhy 

[the evidence] was not presented previously.ﬂ  Although 
the Respondent claims that 
evidence of posthearing em-
ployee and management turnover, as well as the absence 

of any new unfair labor practice charges filed against it, 
demonstrate that a bargaining order is no longer war-
ranted in this case, the Respondent has failed to state 

why it neglected to proffer this evidence until after the 
Board issued its decision.  
The Respondent™s explanation 
that ﬁCogburn cannot be expe
cted to have presented evi-
dence of substantial employee turnover and management 
changes which did not exist when this matter initially 
was presented to the Boardﬂ begs the question.  The 

judge™s decision, including a recommended bargaining 
order, issued on June 4, 1998, and the Board™s Decision 
 COGBURN HEALTHCARE CENTER
 99and Order issued on September 27, 2001.  The Respon-
dent has failed to show that some or all of this evidence it 
now relies on was not available during the period that the 
case was pending before the Board on exceptions.  In 

fact, the only changed circumstance for which the Re-
spondent provides a dateŠthe
 replacement of Suzanne 
Hughes as administrator by
 Michelle NewtŠtook place 
in 1998.  Thus, the Respondent has made no effort to 
show that it ﬁpromptlyﬂ moved to reopen the record, as 
required by Section 102.48(d)(1) of the Board™s Rules.  

Accordingly, we find that the Respondent™s motion was 
untimely made. 
In reaching this conclusion, we stress that the Court of 
Appeals for the District of 
Columbia Circuit made clear 
in 
Charlotte Amphitheater Corp.
,4 that the burden is on a 
respondent to bring to the Board™s attention any evidence 
of changed circumstances
 that would render a 
Gissel order inappropriate.  Although the court found that the 

employer™s motion was timely because it was filed ﬁwith 
reasonable promptness following the issuance of the 
ALJ™s recommendation of a bargaining order,ﬂ the court 

stated that ﬁthe Board has no
 affirmative duty to inquire 
whether employee turnover or
 the passage of time has 
attenuated the effects of earlier unfair labor practices.ﬂ
5  Furthermore, the Fifth Circuit in 
NLRB v. U.S.A. Poly-
mer Corp.
,6 in approving a bargaining order based on 
unfair labor practices that were about 7 years old, criti-

cized the employer there for waiting until the Board™s 
decision providing for this remedy issued before it at-
tempted to introduce evidence of changed circum-

stances.7 2. Section 102.48(d)(1) of the Board™s Rules and 
Regulations further provides that a motion to reopen the 
record must state why the additional evidence, if adduced 
and credited, ﬁwould require a different result.ﬂ  Al-

though the Respondent has recited changed circum-
stances as grounds for rescinding the 
Gissel
 order, the 
Board™s established policy is to assess the propriety of a 

bargaining order as of the ti
me that the respondent com-
mitted the violations.
8  We therefore conclude that the 
Respondent™s motion does not 
comply with the Board™s 
Rules.   
Furthermore, regarding the Respondent™s assertion of 
management turnover, we note that the Respondent™s 

                                                          
 4 82 F.3d at 1080. 
5 Id. 
6 272 F.3d 289, 296 (2001), cert. denied 536 U.S. 939 (2002). 
7 See also 
Dunkin™ Donuts Mid-Atlantic Distribution Center
, 363 
F.3d 437, 441 (D.C. Cir. 2004) (court noted that employer did not move 
to reopen record to place before 
Board evidence of changes in man-
agement that occurred 21 months before Board™s order). 
8 See, e.g., 
Salvation Army Residence
, 293 NLRB 944, 945 (1989), 
enfd. mem. 923 F.2d 846 (2d Cir. 1990).   
chief financial officer, Prentice Smith, was also serving 
as the acting administrator at the Cogburn facility when 
the Respondent filed its motion on November 2, 2001.  
The Board found in the under
lying decision that Smith 
violated Section 8(a)(1) of the Act by interrogating an 
employee and by telling employees during a mock bar-
gaining session that the Respondent did not have to bar-

gain in good faith.  Further, the Respondent unlawfully 
discharged employee Toni Hill the day after she pro-
tested that Smith was not bargaining in good faith during 

the mock bargaining session and again caused her unlaw-
ful discharge when she later went to work at another of 
its facilities while employed by an employment agency 
providing temporary employ
ees.  The Respondent also 
avers that it has recently rehired Dietary Manager Sonya 

O™Shea who had been employed by another health care 
provider for more than 2 year
s.  In the underlying case, 
O™Shea violated the Act by 
interrogating three employ-
ees and by threatening that 
the Respondent would sell the 
facility and that it would not rehire any striking employ-
ees.  Thus, even considering the Respondent™s changed 

circumstances, the present hi
erarchy includes individuals 
who have been found to have violated the Act.  We also 
note that the Respondent does not contend that there has 

been any significant change in the family ownership 
group, which ultimately directs this health care opera-
tion, other than the death of Steve Roberts.
9 3. We further conclude, contrary to the Respondent 
and our dissenting colleague, that passage of time does 
not render a bargaining orde
r inappropriate because, as 
the Board stated in 
its earlier decision: 
 The passage of time between the Union™s election cam-
paign and our decision today, though regrettable, does 
not detract from the necessity for restoring the status 

quo ante regarding the employees™ desires for union 
representation that the Respondent dissipated through 
unfair labor practices.   
 335 NLRB at 1401. 
We therefore conclude that the additional evidence the 
Respondent seeks to introduce in this case does not re-
quire a different result. 
4. Finally, in its underlying decision, the Board pro-
vided an extensive analysis of the inadequacy of tradi-
tional remedies.  The Board analyzed the seriousness of 
the unfair labor practices, their widespread impact 

                                                          
 9 Respondent™s claim of employee 
turnover also has no merit.  See 
Dunkin™ Donuts Mid-Atlan
tic Distribution Center
, supra at fn. 7 (court 
stressed that, despite turnover, ﬁa coreﬂ of employees remained who 

had experienced employer™s unlaw
ful conduct).  Even accepting the 
Respondent™s numerical assertions, a core of the original work force 
remains.  
 DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD
 100 
throughout the bargaining unit, the evidence that high-
ranking officials had committed some of them, and the 
ﬁhallmarkﬂ violations th
e Respondent committed in 
threatening to sell the facility, to eliminate benefits, and 

not to rehire strikers and in discharging six employees.   
335 NLRB at 1399Œ1401. 
In short, ﬁ[t]here must be an end to litigation in Labor 
Board cases.ﬂ10  We do not believe, for the reasons stated 
above, that the relevant circ
uit courts have contemplated 
that a belated request for further hearing would be suffi-

cient to warrant prolonging 
this administrative proceed-
ing in view of the prejudicial effects of delay.  We there-
fore deny the Respondent™s motion to reopen the record. 
IT IS ORDERED
 that the Respondent™s request to reopen 
the record and for reconsideration is denied. 
 MEMBER 
SCHAUMBER, dissenting. 
Contrary to the majority, I would rescind the 
Gissel1 bargaining order that the Board issued in this case
2 based 
                                                          
 10 L™Eggs Products, Inc., v. NLRB
, 619 F.2d 1337, 1353 (9th Cir. 
1980). 
1 NLRB v. Gissel Packing Co.,
 393 U.S. 575 (1969). 
on the substantial passage of time between the 1996 elec-
tion held in the representa
tion case and the Board™s 2001 
decision.  Federal circuit cour
ts repeatedly have chastised the Board in no uncertain terms for failing to assess the 

appropriateness of a 
Gissel 
bargaining order in light of 
changed circumstances as of the date the order is en-
tered.
3  Moreover, the Board itself has recognized that an 
excessively long delay of pro
ceedings before the Board, 
such as occurred here, would likely render a bargaining 
order unenforceable.4  Consequently, further litigation 
and delay over the propriety of a bargaining order would 
not serve the interests of the unit employees.  In these 
circumstances, I conclude that a new election is the best 
method to allow these employees to exercise their Sec-
tion 7 right to engage in or refrain from union activities. 

                                                                                            
 2 I was not a member of the Boar
d when this case issued at 335 
NLRB 1397 (2001), and express no view on the merits. 
3 See, e.g., 
Charlotte Amphitheater Corp. v. NLRB
, 82 F.3d 1074, 
1078 (D. C. Cir. 1996), and cases cited therein.  
4 Cooper Hand Tools
, 328 NLRB 145, 146 (1999); 
Wallace Interna-
tional de Puerto Rico, 
328 NLRB 29 (1999). 
  